DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/23/2022, with respect to the rejection(s) of claim(s) 1, 4, 5 and 8 in view of Li et al. (Pub. No. CN 203025146; hereafter Li) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han and Li.
Applicant's arguments filed 2/23/2022 with respect to the rejections of claims 1, 5-8, and 10-15 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the prior art of Han (Pub. No. CN 103808648 A, hereafter Han) does not disclose the claim limitation of “wherein a cross section and upper and lower surfaces of the test piece group are sealed with a resin or glue except that the working hole and a sidewall in the working hole are exposed” as called for in claim 1. Examiner respectfully disagrees.
As stated in the previous Office Action dated 12/10/2021, Han discloses sealing the test device with Epoxy (Examiner had previously cited paragraph [0013] of the Han document, however, upon review, the paragraph is paragraph [0012] of the original Han document. Examiner apologizes for this error.). Specifically, Han paragraph [0012] (paragraph [0015] of the machine translation provided by Google) recites, in full:
In the above technical solution, preferably, the material of the weightless test piece (3) is the same as that of the material to be studied on site. According to the requirements of the weightless test, the size of the carbon steel standard test piece of 25×50×2mm can be selected, or the size of the carbon steel standard test piece can be selected according to the requirements of the weightless test. Other standards require that the end of the test piece be sealed with epoxy resin or polyurethane resin to define the exposed area. (emphasis added)

	Han therefore clearly discloses sealing the end of the test piece (which is equivalent to the “cross section and upper and lower surfaces of the test piece” recited in claim 1, since the end is a cross-sectional area, and in order to seal, at least a portion of the top and bottom must be covered in order to seal the seams where the surfaces are joined together), and that the sealed portion is to “define the exposed area.” Han further discloses in paragraph [0027] ([0032] in the translation) “the surrounding and end faces of the electrode sheet are sealed with epoxy resin or polyurethane resin, and the exposed area is uniformly defined.” In light of the disclosure of Han, Examiner maintains that Han discloses sealing the test piece with resin, while leaving the at least the holes unsealed in order to “define the exposed area.” 
	Furthermore, while claim 1 discloses that “except that the working hole and a sidewall in the working hole are exposed,” this does not mean that all other surfaces of the test device are necessarily covered in epoxy, as implied by Applicant’s arguments. For example, a wine bottle is sealed when corked, because the inside is made impervious to the outside, not because the entire bottle is covered in cork material. Similarly, even if Han only discloses placing epoxy on the end perimeter of the test piece, the entire test piece is sealed because the top and bottom portions are steel, and therefore non-porous, except where there are holes allowing intrusion of gas into the interior of the test piece, exactly as recited in claim 1.
	As for Applicant’s argument that “if an electrode is not only treated to form holes (which increases the gas contact area of the electrode) but also treated to seal other portions (which decreases the gas contact area of the electrode), it would be unclear whether the overall gas contact area of the electrode is increased or decreased” (see Applicant’s remarks page 2) Examiner respectfully disagrees. Han clearly lays out that the ends of the device are sealed, while the desired exposed area is defined by the unsealed portion of the test device. This allows the test piece to generate the desired amount of air permeability by alternately sealing or exposing the desired portions of the test piece through epoxy sealant or exposed air holes. Examiner therefore maintains that Han discloses a cross section and upper and lower surfaces of the test piece group are sealed with a resin or glue except that the working hole and a sidewall in the working hole are exposed” as called for in claim 1, and the rejections made in view of Han are therefore maintained.
	The remainder of Applicant’s arguments rest on the perceived deficiencies of Han addressed above, and therefore area similarly unpersuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Pub. No. CN 103808648A; hereafter Han).
 	Regarding claim 1, Han discloses a high-flux sensor suitable for corrosion big data monitoring, wherein the high-flux sensor includes: a first metal sheet and a second metal sheet, which are laminated (see Han Fig. 4, items 4 and 7); an insulating layer disposed between the first metal sheet and the second metal sheet (see Han Fig. 4, item 8), the first metal sheet, the second metal sheet and the insulating layer forming a test piece group; and a working hole formed in the test piece group (see Han Figs. 1 and 4, holes in testing device); wherein a cross section and upper and lower surfaces of the test piece group are all sealed with a resin or glue, except that the working hole and a sidewall in the working hole are exposed (see Han paragraph [0012] which discloses that the device can be sealed with epoxy resin which can be construed as an adhesive. See also Response to Arguments, above.).  

Regarding claim 5, Han discloses the high-flux sensor according to claim 1, wherein a thickness of the insulating layer is in a range of 0.1mm-2mm (the insulating layer is disclosed as 0.5mm thick).  

  	Regarding claim 6, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet, the second metal sheet, and the insulation layer of the test piece group are fixed by rivets or screws (see Han Fig. 1, item 5). 

Regarding claim 7, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet the second metal sheet, and the insulation layer of the test piece group are fixed by an adhesive (see Han paragraph [0013] which discloses that the device can be sealed with epoxy resin which can be construed as an adhesive).  
 	
Regarding claim 8, Han discloses the high-flux sensor according to claim 1, wherein the working hole is a through-hole penetrating the first metal sheet, the second metal sheet and the insulation layer with a diameter not less than 1mm (see Han paragraph [0027] which discloses that the holes are 4mm in diameter).  

 	Regarding claim 11, Han discloses a high-flux sensor device suitable for corrosion big data monitoring, comprising a plurality of sets of the high-flux sensors according to claim 1 (see Han Fig. 1, which shows 3 sensors), wherein the first metal sheets and the second metal sheets are alternately laminated, and the insulating layer is provided between each group of the first metal sheet and the second metal sheet, and the test piece group is formed by laminating (see Han Fig. 5, items 4, 7, and 8, each device individually has laminated alternating first sheet and second sheet portions).  

Regarding claim 12, Han discloses a method of manufacturing the high-flux sensor according to claim 1, wherein the method comprises: laminating the first metal sheet and the second metal sheet; placing the insulating layer between the first metal sheet and the second metal sheet to form the test piece group (see Han Fig. 5, items 4, 7, and 8); drilling a through hole in the test piece group (see Han Figs. 1 and 5, see holes in device); electrically connecting all the first metal sheet  in the test piece group in parallel to a low-resistivity wire, and electrically connecting all the second metal sheet  in the test piece group in parallel to another low-resistivity wire (see Han Fig. 5, wires 9, since no particular definition for what “low” means has been provided, any resistivity low enough to conduct the disclosed signal is reasonably construed as low resistivity.).  

Regarding claim 14, Han discloses a method of manufacturing the high-flux sensor according to claim 11, wherein the method comprises: laminating the first metal sheet and the second metal sheet (see Han Fig. 5, items 4 and 7); alternately stacking multiple groups of the first metal sheets and the second metal sheets, and providing the insulating layer between each group of the first metal sheets and the second metal sheets to form the test piece group (see Han Figs. 1 and 5, item 8. Each device has alternately stacked sheets, which constitute multiple groups of first and second metal sheets); drilling a through hole in the test piece group (see Han Figs. 1 and 5, holes in test device); electrically connecting all the first metal sheets in the test piece group in parallel to a low-resistivity wire, and electrically connecting all the second metal sheets in the test piece group in parallel to another low-resistivity wire (see Han Fig. 1, which shows that each of the sensors connect to the same circuit).
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han.
	Regarding claim 2, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet and the second metal sheet are electrodes (see Han Fig. 5, items 4 and 7), Han does not disclose the potential difference between, and therefore does not specifically state that the potential difference of the first metal sheet and the second metal sheet is not less than 50 mV.  
 	One having ordinary skill in the art at the time the invention was filed would have recognized that the device needed a potential difference large enough to generate a detectable signal, and yet not so large as to cause arcing or saturate the detector. Therefore, through routine experimentation, one having ordinary skill in the art would have been able to arrive at a desirable potential difference which effectively enables the desired sensor readings.

	Regarding claim 3, Han discloses the high-flux sensor according to claim 1, wherein the first metal sheet comprises Zn, Al, Mg, or carbon steel and the second metal sheet comprises Cu, Ni, Ti, or stainless steel (see Han paragraph [0013] which discloses that the electrodes can be Fe/Cu or Fe/Zn).
	Han does not specifically disclose that one electrode can be Fe/Zn, while the second can be Fe/Cu.
	However, given that there are a set number of possible solutions (either the electrodes are both Fe/Zn, both Fe/Cu, or mixed) each which would yield expected results and have a reasonable expectation of success, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to try the Fe/Zn and Fe/Cu electrode combination called for in claim 3.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Li et al. (Pub. No. CN 203025146; hereafter Li).
Regarding claim 4, Han discloses the high-flux sensor according to claim 1, but does not specifically disclose that a thickness of each of the first metal sheet and the second metal sheet is in a range of 1-10 mm.
Li discloses a sensor in which a thickness of each of the first metal sheet and the second metal sheet is in a range of 1-10 mm. (see Li paragraph [0021] which discloses that the electrodes are 1.4mm thick).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Han with top and bottom layers of a thickness within the range of 1-10mm, as disclosed in Li, in order to provide the device with the appropriate small form factor commensurate with the thickness of the insulating layer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jeffries (U.S. Patent No. 3,936,737; hereafter Jeffries).
Regarding claim 9, Han discloses the high-flux sensor according to claim 1, further comprising wires connected to the first metal sheet and the second metal sheet, respectively (see Han Fig. 4, item 9), but does not specifically disclose that the wires are copper wires or silver wires.
Jeffries discloses that it was known to use copper wire in a corrosion monitoring device (see Jeffries Fig. 4, items 52a and 52b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Han with copper wires like those disclosed in Jeffries in order to obtain the well-known high-conductivity and high ductility properties of copper wire.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	4/27/2022